Exhibit 10.2

 

WILLIS LEASE FINANCE CORPORATION

 

SECOND AMENDED AND RESTATED CERTIFICATE OF DESIGNATIONS,
PREFERENCES,
AND RELATIVE RIGHTS AND LIMITATIONS
OF
SERIES A CUMULATIVE REDEEMABLE PREFERRED STOCK

 

Willis Lease Finance Corporation (the “Company”), a corporation organized and
existing under the Delaware General Corporation Law (the “Act”), hereby
certifies that the following resolutions were duly adopted by the Company’s
Board of Directors (the “Board of Directors”) as of September 15, 2017 pursuant
to Section 151(g) of the Act and this Second Amended and Restated Certificate of
Designations (this “Certificate of Designations”), in its final form, was
approved by the Board of Directors on September 15, 2017:

 

RESOLVED, that, pursuant to the authority conferred upon the Board of Directors
by the Company’s Certificate of Incorporation, as amended (the “Certificate of
Incorporation”), and Section 151(g) of the Act, the Board of Directors amended
and restated the Company’s Certificate of Designations, Preferences, and
Relative Rights and Limitations of Series A Cumulative Redeemable Preferred
Stock, and pursuant to an Amended and Restated Certificate of Designations,
Preferences, and Relative Rights and Limitations of Series A Cumulative
Redeemable Preferred Stock, filed on October 14, 2016 with the Secretary of
State of the State of Delaware (the “2016 Series A Designation”), the Company
has issued 1,000,000 shares of Company’s 6.5% Series A Cumulative Redeemable
Preferred Stock, $0.01 par value per share.

 

RESOLVED FURTHER, that this amendment and restatement of the 2016 Series A
Designation as set forth in this Certificate of Designations has been approved
by the holders of all shares of the Series A Cumulative Redeemable Preferred
Stock issued pursuant to the 2016 Series A Designation.

 

RESOLVED FURTHER, the Board hereby amends and restates the 2016 Series A
Designation in its entirety to establish and authorize the issuance of up to
1,500,000 shares of the Company’s 6.5% Series A-2 Cumulative Redeemable
Preferred Stock, $0.01 par value per share, and hereby fixes the designation and
amount thereof and the voting rights, preferences and relative, participating,
optional and other special rights of the shares of this series, and the
qualifications, limitations and restrictions thereof, in addition to those set
forth in the Certificate of Incorporation as applicable to such shares pursuant
to the terms of this Certificate of Designations as follows:

 

1.             Designations. The distinctive serial designation of the 1,000,000
shares of preferred stock issued on October 14, 2016 shall be the “Series A-1
Cumulative Redeemable Preferred Stock” and the distinctive serial designation of
the incremental 1,500,000 shares of preferred stock issued pursuant to this
Certificate of Designations shall be the “Series A-2 Cumulative Redeemable
Preferred Stock.” The Series A-1 Cumulative Redeemable Preferred Stock and the
Series A-2 Cumulative Redeemable Preferred Stock shall collectively be referred
to as the “Series A Preferred Stock”.

 

--------------------------------------------------------------------------------


 

2.             Number of Shares. The total number of shares of the Series A-1
Preferred Stock shall be 1,000,000 and the total number of shares of Series A-2
Cumulative Redeemable Preferred Stock shall be 1,500,000.The number of shares of
the Series A Preferred Stock may from time to time be increased or decreased
(but not below the number then outstanding) by the Board of Directors, subject
to the Certificate of Incorporation, Section 151(g) of the Act, and the
provisions of this Certificate of Designations.

 

3.             Dividends.

 

(a)           The holders of shares of the Series A Preferred Stock shall be
entitled to receive, when, as and if declared by the Board of Directors, out of
funds of the Company legally available therefor, cumulative cash dividends at
the rate described in Section 3(b). To the extent declared by the Board of
Directors, dividends will be payable quarterly on the 15th day of the first
month of each calendar quarter in San Francisco, California, or if not a
Business Day in San Francisco, California, the next succeeding Business Day in
San Francisco, California, and in the case of any accrued but unpaid dividends,
at such additional times, if any, as determined by the Board of Directors (each
a “Dividend Payment Date”); provided, however, that the first Dividend Payment
Date for the Series A-1 Cumulative Redeemable Preferred Stock was January 16,
2017, in San Francisco, California, and the first Dividend Payment Date for the
Series A-2 Cumulative Redeemable Preferred Stock will be January 15, 2018. A
“Business Day” shall mean any day, other than a Saturday or a Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York, New
York, San Francisco, California or Tokyo, Japan are authorized or required by
law, regulation or executive order to close. It is expected that the Board of
Directors will declare any dividends by the end of the month prior to the month
in which such dividends are to be paid. No less than five (5) Business Days
before each Dividend Payment Date, the Company shall notify the holders of the
Series A Preferred Stock of such Dividend Payment Date and the amount of the
dividend payment for each of the Series A-1 Cumulative Redeemable Preferred
Stock and the Series A-2 Cumulative Redeemable Preferred Stock. Dividends on the
Series A-1 Cumulative Redeemable Preferred Stock will accrue and be cumulative
from and including the date of issuance of the Series A-1 Preferred Stock (the
“Series A-1 Original Issue Date”) and Dividends on the Series A-2 Cumulative
Redeemable Preferred Stock will accrue and be cumulative from and including the
date of issuance of the Series A-2 Preferred Stock (the “Series A-2 Original
Issue Date”). The term “Original Issue Date” when used with respect to the
Series A-1 Cumulative Redeemable Preferred stock shall mean the Series A-1
Original Issue Date, and when used with respect to the Series A-2 Cumulative
Redeemable Preferred Stock shall mean the Series A-2 Original Issue Date.
However, the Board of Directors will not be required to declare dividends, and
the holders of the Series A Preferred Stock will not be entitled to require
payment of any such dividend.

 

(b)           From and after the date of the issuance of any shares of the
Series A Preferred Stock, dividends at the rate per annum of 6.5% on the sum of
the Liquidation Value (defined below) shall accrue on a daily basis in arrears
on such shares of the Series A Preferred Stock (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the Series A Preferred Stock), and to
the extent dividends are not paid on the 15th day of the first

 

2

--------------------------------------------------------------------------------


 

month of each calendar quarter in San Francisco, California (or if such day is
not a Business Day, on the next succeeding Business Day), all accrued and unpaid
dividends on any shares of the Series A Preferred Stock shall accumulate and
compound at 6.5% per annum on the 15th day of every October (starting in 2017)
or if such day is not a Business Day, on the next succeeding Business Day), in
San Francisco, California, whether or not declared by the Board of Directors,
and shall remain accumulated, compounding dividends until paid pursuant to this
Certificate of Designations. The amount of any dividend payable on the Series A
Preferred Stock for any full Dividend Period (as defined herein) or any partial
Dividend Period shall be prorated and computed on the basis of a 365-day year
(it being understood that the dividend paid to the holders of the Series A-1
Cumulative Redeemable Preferred Stock on January 16, 2017 and payable to the
holders of the Series A-2 Cumulative Redeemable Preferred Stock on January 15,
2018 may be for more or less than a full Dividend Period and will reflect
dividends accumulated from the Original Issue Date through, and including,
January 16, 2017 (in the case of the Series A-1 Cumulative Redeemable Preferred
Stock) and January 15, 2018 (in the case of the Series A-2 Cumulative Redeemable
Preferred Stock). A “Dividend Period” shall mean the period from and including
the Original Issue Date to and including the first Dividend Payment Date, and
each subsequent period from and excluding the previous Dividend Payment Date to
and including the relevant Dividend Payment Date or other date as of which
accrued dividends are to be calculated. Dividends will be payable to holders of
record as they appear in the stockholder records of the Company at the close of
business on the applicable record date, which shall be the date designated by
the Board of Directors as the record date for the payment of dividends that is
not more than thirty (30) nor less than ten (10) days prior to the applicable
Dividend Payment Date (each a “Dividend Record Date”).

 

(c)           Dividends on the Series A Preferred Stock shall be cumulative and
shall accrue whether or not (i) the Company has earnings, (ii) there are funds
legally available for the payment of such dividends or (iii) such dividends are
declared by the Board of Directors. Any dividend payment made on the Series A
Preferred Stock shall first be credited against the earliest accrued but unpaid
dividends due with respect to such Series A Preferred Stock that remain payable.
No interest or sum of money in lieu of interest shall be payable in respect of
any dividend payment or payments on the Series A Preferred Stock that may be
cumulated and in arrears.

 

(d)           No dividends on the Series A Preferred Stock shall be declared by
the Board of Directors or paid or set apart for payment by the Company at such
time as the terms and provisions of any agreement of the Company, including any
agreement relating to its indebtedness and any related waiver or amendment
thereto, prohibits such declaration, payment or setting apart for payment or
provides that such declaration, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such declaration or
payment is restricted or prohibited by law.

 

(e)           Except as provided in Section 3(f) below, unless all accrued and
accumulated dividends on the Series A Preferred Stock for all prior Dividend
Periods and the then-current Dividend Period shall have been or are (i) declared
and paid in cash or (ii) declared and a sum sufficient for the payment thereof
in cash is set apart by the

 

3

--------------------------------------------------------------------------------


 

Company for such payment and is deposited in trust with an independent bank or
trust company that is, or whose parent or other affiliate is, a member of the
Federal Deposit Insurance Corporation having capital and surplus of not less
than $500,000,000 (an “Eligible Trustee”), (A) no dividends shall be declared by
the Board of Directors or paid or set apart for payment by the Company on any of
the Company’s capital stock for any Dividend Period, (B) no distribution of cash
or other property may be declared or made, directly or indirectly, on or with
respect to any shares of the Company’s common stock (the “Common Stock”) or
shares of any other class or series of the Company’s capital stock ranking, as
to dividends, on a parity with or junior to the Series A Preferred Stock (other
than a dividend paid in shares of Common Stock or in shares of any other class
or series of the Company’s capital stock ranking junior to the Series A
Preferred Stock as to (i) dividends and (ii) upon a Liquidation (defined below))
for any Dividend Period, and (C) no shares of Common Stock, or any other shares
of the Company’s capital stock ranking, as to dividends or upon a Liquidation,
on a parity with, or junior to, the Series A Preferred Stock, may be redeemed,
purchased or otherwise acquired for any consideration (or any funds be paid to
or made available for a sinking fund for the redemption or retirement, purchase
or reduction of any such shares) by the Company (except by conversion into or
exchange for other shares of capital stock of the Company ranking junior to the
Series A Preferred Stock as to dividends and upon a Liquidation) for any
Dividend Period.

 

(f)            When dividends are not paid in full upon the Series A Preferred
Stock or any other series of preferred stock issued by the Company ranking on a
parity as to dividends with the Series A Preferred Stock, all dividends declared
upon the Series A Preferred Stock or any such other series of preferred stock
issued by the Company ranking on a parity as to dividends with the Series A
Preferred Stock shall be declared pro rata so that the amount of dividends
declared per share of the Series A Preferred Stock and such other series of
preferred stock shall in all cases bear to each other the same ratio that
accrued dividends per share on the Series A Preferred Stock and such other
series of preferred stock (which shall not include any accrual in respect of
unpaid dividends on such other series of preferred stock for prior dividend
periods if such other series of preferred stock does not have a cumulative
dividend) bear to each other.

 

(g)           Dividends with respect to the Series A-1 Cumulative Redeemable
Preferred Stock and with respect to the Series A-2 Cumulative Redeemable
Preferred Stock shall be of equal priority. All dividends paid with respect to
shares of the Series A Preferred Stock shall be paid pro rata to the holders of
such shares entitled thereto. Holders of shares of the Series A Preferred Stock
shall not be entitled to any dividend, whether payable in cash, property or
shares of any class of capital stock (including the Series A Preferred Stock),
in excess of the full cumulative dividends on the Series A Preferred Stock as
provided herein.

 

4.             Liquidation Preference.

 

(a)           Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the affairs of the Company (a “Liquidation”), the holders of the
Series A Preferred Stock shall be entitled to be paid out of the assets of the
Company legally available for

 

4

--------------------------------------------------------------------------------


 

distribution to its stockholders an amount in cash equal to a liquidation
preference of $20.00 per share of the Series A Preferred Stock, plus all accrued
and unpaid dividends (whether or not declared) compounding at 6.5% per annum up
to and including the date of payment of such amount (the “Liquidation Value”),
after payment of all the Company’s indebtedness and other obligations ranking
senior under Delaware law, and before any distributions or payments are made to
the holders of the Common Stock and any other equity securities ranking junior
to the Series A Preferred Stock. In the event that, upon a Liquidation, the
available assets of the Company are insufficient to pay the amount of the
liquidating distributions on all outstanding shares of the Series A Preferred
Stock and the corresponding amounts payable on all shares of other classes or
series of the Company’s capital stock ranking on a parity with the Series A
Preferred Stock in liquidation preference to which they would otherwise be
respectively entitled, then the holders of the Series A Preferred Stock and all
other such classes or series of capital stock ranking on a parity with the
Series A Preferred Stock shall share ratably in any such distribution of assets
in proportion to the full liquidating distributions to which they would
otherwise be respectively entitled upon such Liquidation if all amounts payable
on or with respect to the shares of the Series A Preferred Stock were paid in
full, and the Company shall not make or agree to make any payments to the
holders of any equity securities ranking junior to the Series A Preferred Stock.

 

(b)           In the event of a Liquidation, the Company shall, within ten
(10) days after the date the Board of Directors approves such action, or no
later than twenty (20) days after any stockholders’ meeting called to approve
such action, or within twenty (20) days of the commencement of any involuntary
proceeding, whichever is earlier, give each record holder of the Series A
Preferred Stock written notice of the proposed action by first class mail,
postage paid, at the respective addresses of such holders as they appear on the
stock transfer records of the Company. Such written notice shall describe the
material terms and conditions of such proposed action, including a description
of the cash to be received by the holders of the Series A Preferred Stock upon
consummation of the proposed action and the payment date or dates and the place
or places on and at which the amounts distributable as a result thereof shall be
payable. If any material change in the facts set forth in the initial notice
shall occur, the Company shall promptly give written notice to each record
holder of the Series A Preferred Stock of such material change.

 

(c)           After payment to the holders of the Series A Preferred Stock of
the full liquidation amounts provided in this Section 4, the holders of the
Series A Preferred Stock, as such, will have no right or claim to any of the
remaining assets of the Company.

 

(d)           Neither the sale, lease, transfer or conveyance of all or
substantially all of the assets or business of the Company, nor the merger or
consolidation of the Company with or into any other entity or the merger or
consolidation of any other entity with or into the Company nor a statutory stock
exchange by the Company if then permitted by the Act, shall be deemed to be a
Liquidation for the purposes of this Section 4.

 

5

--------------------------------------------------------------------------------


 

5.             Redemption.

 

(a)           Mandatory Redemption. The Series A Preferred Stock has no stated
maturity date; provided, however, that, subject to Section 5(b), the holders of
at least two-thirds (2/3) of each Series A-1 Cumulative Redeemable Preferred
Stock or Series A-2 Cumulative Redeemable Preferred Stock (a “Required
Majority”) shall have the option to require the Company to redeem all or any
portion of such stock (a “Mandatory Redemption”) for cash at the Liquidation
Value (the “Redemption Price”) on ninety (90) days’ advance written notice
delivered to the Company in accordance with Section 5(f)(i) upon the occurrence
of any of the following events (each such event, a “Mandatory Redemption
Event”):

 

(i)            With respect to the Series A-1 Cumulative Redeemable Preferred
Stock, on October 17, 2023 (i.e., the seventh anniversary of the Original Issue
Date thereof);

 

(ii)           With respect to the Series A-2 Cumulative Redeemable Preferred
Stock, on September 27, 2024 (i.e., the seventh anniversary of the Original
Issue Date thereof);

 

(iii)          With respect to the Series A-1 Cumulative Redeemable Preferred
Stock, a material breach by the Company of the Series A Preferred Stock Purchase
Agreement dated as of October 11, 2016 (the “Series A-1 Stock Purchase
Agreement”) that is uncured on the date a Required Majority votes in favor of
Mandatory Redemption, including breaches of representations and warranties
contained in the Stock Purchase Agreement made on the Original Issue Date;

 

(iv)          With respect to the Series A-2 Cumulative Redeemable Preferred
Stock, a material breach by the Company of the Series A-2 Preferred Stock
Purchase Agreement dated as of September 22, 2017 (the “Series A-2 Stock
Purchase Agreement”) that is uncured on the date a Required Majority votes in
favor of Mandatory Redemption, including breaches of representations and
warranties contained in the Stock Purchase Agreement made on the Original Issue
Date;

 

(v)           Charles Willis IV and CFW Partners, L.P. (viewed collectively, as
a single stockholder) cease to be the largest single stockholder (except as a
result of a share transfer conducted between the Company’s board members or
executive management team);

 

(vi)          if the Company’s “surplus”, as defined by Section 154 of the Act
and determined in accordance with United States Generally Accepted Accounting
Principles then in effect (“Surplus”), measured as of (w) the end of each of the
Company’s fiscal years, (x) the end of each six(6)-month period following the
end of any fiscal year, (y) after payment of any dividend, or (z) the end of
each calendar quarter after any repurchase or redemption by the Company of any
capital stock, is less than the Liquidation Value;

 

6

--------------------------------------------------------------------------------


 

(vii)         the Company (either individually or on a consolidated basis with
its subsidiaries) incurs an operating loss or ordinary loss for two
(2) consecutive fiscal years;

 

(viii)        the Company undergoes a consolidation, merger, or sale of stock
(other than between the Company’s board members or management team) and the
stockholders of the Company immediately prior to such transaction hold
(beneficially) less than fifty percent (50%) of the issued and outstanding stock
of the Company after giving effect to such transaction; and

 

(ix)          the Company assigns, sells or otherwise disposes of all or
substantially all of its assets.

 

(b)           Surplus Requirement. Notwithstanding Section 5(a), the number of
shares of the Series A Preferred Stock that may be redeemed shall be limited to
the Company’s available Surplus.

 

(c)           Redemption Date. Subject to Section 5(a), the Series A Preferred
Stock will remain outstanding indefinitely, unless the Company decides to redeem
them in accordance with this Certificate of Designations, or they are otherwise
cancelled or exchanged. A Mandatory Redemption Event will be subject to
limitations on redemptions under applicable Delaware corporate law, but shall
otherwise be mandatory and not require approval of the Board of Directors.

 

(d)           Noticed Redemption by Company. The Company may, at the Company’s
option with ninety (90) days’ advance written notice delivered to the holders of
the Series A-1 Cumulative Redeemable Preferred Stock, redeem the Series A-1
Cumulative Redeemable Preferred Stock, in whole, at any time and from time to
time, on any Dividend Payment Date for cash at a price equal to the Redemption
Price. The Company may, at the Company’s option with ninety (90) days’ advance
written notice delivered to the holders of the Series A-2 Cumulative Redeemable
Preferred Stock, redeem the Series A-2 Cumulative Redeemable Preferred Stock, in
whole, at any time and from time to time, on any Dividend Payment Date for cash
at a price equal to the Redemption Price.

 

(e)           Nothing in this Section 5 (except for the last clause of
Section 5(f)(iii)) shall prevent or restrict the Company from purchasing, from
time to time, either at a public or private sale, all or part of the shares of
the Series A Preferred Stock at such price or prices as the Company may
determine, subject to the provisions of applicable law.

 

(f)            Procedures for Redemption.

 

(i)            Written election of a Mandatory Redemption by a Required Majority
(a “Redemption Election”) may be mailed to the Company, postage paid, upon the
occurrence of a Mandatory Redemption Event. Any Mandatory Redemption shall occur
no more than 90 days following receipt by the Company of a Redemption Election.
Promptly following receipt of a Redemption Election, but in no event more than
ten (10) days, the Company shall send written notice (a

 

7

--------------------------------------------------------------------------------


 

“Redemption Notice”) of its receipt of the Redemption Election to each holder of
record of: (i) the Series A-1 Cumulative Redeemable Preferred Stock (for a
Mandatory Redemption of such stock); and (ii) the Series A-2 Cumulative
Redeemable Preferred Stock (for a Mandatory Redemption of such stock). In
addition to any information required by law or by the applicable rules of any
exchange or automated quotation system upon which the Series A-1 Cumulative
Redeemable Preferred Stock or the Series A-2 Cumulative Redeemable Preferred
Stock may be listed or admitted for quotation and trading, a Redemption Notice
shall state: (A) the date of the closing of the redemption, which, pursuant to
this Section 5(f)(i), shall be no later than 90 days following receipt by the
Company of the Redemption Election (the applicable date, the “Redemption Date”);
(B) the Redemption Price; (C) the number of shares of the Series A-1 Cumulative
Redeemable Preferred Stock or the Series A-2 Cumulative Redeemable Preferred
Stock to be redeemed; (D) the manner and place or places at which certificates
for such shares of the Series A Preferred Stock to be redeemed are to be
surrendered for payment of the Redemption Price; and (E) that dividends on the
shares of the Series A Preferred Stock to be redeemed will cease to accumulate
on the applicable Redemption Date. Any redemption by the Company pursuant to
Section 5(d) shall require, in addition to ninety (90) days’ advance written
notice: (i) with respect to redemption of shares of the Series A-1 Cumulative
Redeemable Preferred Stock, a notice to each record holder of shares of the
Series A-1 Cumulative Redeemable Preferred Stock at the respective addresses of
such holders as they appear on the Company’s stock transfer records stating the
information listed in (A) through (E) above; and (ii) with respect to redemption
of shares of the Series A-2 Cumulative Redeemable Preferred Stock, a notice to
each record holder of shares of the Series A-2 Cumulative Redeemable Preferred
Stock at the respective addresses of such holders as they appear on the
Company’s stock transfer records stating the information listed in (A) through
(E) above.

 

(ii)           From and after the applicable Redemption Date (unless the Company
defaults in the payment of the Redemption Price), dividends on the shares of the
Series A Preferred Stock so called for redemption shall cease to accumulate, and
said shares shall no longer be deemed to be outstanding and shall not have the
status of the Series A Preferred Stock and all rights of the holders thereof, as
such, (except the right to receive the Redemption Price) shall cease. Upon
surrender, in accordance with a Redemption Notice, of the certificates for any
shares of the Series A Preferred Stock so redeemed (properly endorsed or
assigned for transfer, if the Company shall so require and the notice shall so
state), or in the event the certificates are lost, stolen or missing, upon
delivery of an affidavit of loss, such shares of the Series A Preferred Stock
shall be redeemed by the Company at the Redemption Price by wire transfer to the
holder of record of such certificate. In case fewer than all of the shares of
the Series A Preferred Stock to be redeemed represented by any such certificate
are redeemed, a new certificate or certificates shall be issued representing the
unredeemed shares of the Series A Preferred Stock without cost to the
holder(s) thereof.

 

8

--------------------------------------------------------------------------------


 

(iii)          Unless full cumulative dividends on all shares of the Series A
Preferred Stock have been or contemporaneously are declared and paid in cash or
declared and a sum sufficient for the payment thereof in cash set aside for
payment for all prior Dividend Periods and the then-current Dividend Period and
deposited in trust with an Eligible Trustee, no Series A Preferred Stock shall
be redeemed by the Company pursuant to Section 5(d) unless all outstanding
shares of the Series A Preferred Stock are simultaneously redeemed and the
Company shall not purchase or otherwise acquire, directly or indirectly, any
shares of the Series A Preferred Stock; provided, however, the foregoing
restrictions on redemptions and purchases shall not prevent the acquisition of
the Series A Preferred Stock by the Company pursuant to an exchange offer made
on the same terms to holders of all of the outstanding shares of the Series A
Preferred Stock for shares of Company capital stock ranking on a parity with or
junior to the Series A Preferred Stock.

 

(iv)          If on any Redemption Date the Company’s Surplus is less than the
amount necessary to pay the full Redemption Price for the total number of shares
of the Series A Preferred Stock to be redeemed pursuant to this Section 5, the
Company shall (A) take all appropriate action reasonably within its means to
maximize its Surplus available for paying the Redemption Price, (B) first use
any such Surplus to pay all accrued and unpaid dividends and then to call for
redemption the maximum possible number of shares of the Series A Preferred Stock
that it can redeem on such Redemption Date out of all such Surplus available
therefor on such date, pro rata among the holders of the Series A Preferred
Stock, based on the number of shares of the Series A Preferred Stock held by
each holder (with any necessary adjustments to avoid fractional shares), or by
any other equitable method that the Company may determine to use, and
(C) following the applicable Redemption Date, at any time and from time to time
when additional assets of the Company become legally available to redeem the
remaining the Series A Preferred Stock, the Company shall promptly notify the
holders of the Series A Preferred Stock and such holders may then mail a
Redemption Election to the Company. If fewer than all the shares of the Series A
Preferred Stock represented by any share certificate are to be so redeemed, the
Company shall issue a new certificate for the shares not redeemed without cost
to the holder(s) thereof.

 

(v)           All shares of the Series A Preferred Stock redeemed or repurchased
pursuant to this Section 5 shall be retired and shall be restored: (i) with
respect to redemptions of the Series A-1 Cumulative Redeemable Preferred Stock,
to the status of authorized but unissued shares of the Series A-1 Cumulative
Redeemable Preferred Stock; and (ii) with respect to redemptions of the
Series A-2 Cumulative Redeemable Preferred Stock, to the status of authorized
but unissued shares of the Series A-2 Cumulative Redeemable Preferred Stock.

 

(g)           Irrevocable Redemption Right. In the event of: (i) a Mandatory
Redemption Event pursuant to Sections 5(a)(i), 5(a)(iii) or 5(a)(v) through
5(a)(ix) , a

 

9

--------------------------------------------------------------------------------


 

Required Majority shall have an irrevocable option, at any time and from time to
time, to require the Company to redeem all or any portion of the Series A-1
Cumulative Redeemable Preferred Stock pursuant to this Section 5 until all of
the Series A-1 Cumulative Redeemable Preferred Stock are redeemed; and (ii) a
Mandatory Redemption Event pursuant to Sections 5(a)(ii), 5(a)(iv) or
5(a)(v) through 5(a)(ix), a Required Majority shall have an irrevocable option,
at any time and from time to time, to require the Company to redeem all or any
portion of the Series A-2 Cumulative Redeemable Preferred Stock pursuant to this
Section 5 until all of the Series A-2 Cumulative Redeemable Preferred Stock are
redeemed.

 

6.             Voting Rights.

 

(a)           Holders of the Series A Preferred Stock shall not have any voting
rights, except as provided by applicable law and as set forth in this Section 6.

 

(b)           Whenever dividends on any shares of the Series A Preferred Stock
are in arrears for an aggregate of six (6) or more Dividend Periods (whether
consecutive or nonconsecutive) and remain unpaid (a “Preferred Dividend
Default”), the holders of the Series A Preferred Stock (voting separately as a
class with all other holders of the Series A Preferred Stock and holders of all
other series of the Company’s preferred stock upon which like voting rights have
been conferred) will be entitled to elect by majority vote a total of two
(2) additional directors of the Company (the “Preferred Directors”) to serve on
the Board of Directors (which, without the consent of a Required Majority, will
not exceed seven (7) directors in total) until all unpaid dividends on the
Series A Preferred Stock have been paid.

 

(c)           Election of directors that are authorized pursuant to
Section 6(b) shall be conducted at a special meeting called by the holders of
record of at least twenty-five percent (25%) of the Series A Preferred Stock
(unless such request is received less than ninety (90) days before the date
fixed for the next annual or special meeting of the Company’s stockholders) and
otherwise at the next annual meeting of stockholders, and at each subsequent
annual meeting of stockholders until all dividends accumulated on such Series A
Preferred Stock for the prior Dividend Periods and the then-current Dividend
Period shall have been fully paid or declared and a sum sufficient for the
payment thereof set aside for payment and deposited in trust with an Eligible
Trustee. In such case, the entire Board of Directors of the Company will be
increased by two (2) directors. So long as a Preferred Dividend Default shall
continue, any vacancy in the office of a Preferred Director may be filled by
written consent of the Preferred Director remaining in office, or if none
remains in office, by a vote of the holders of record of a majority of the
outstanding Series A Preferred Stock when they have the voting rights described
above (voting separately as a class with all other series of preferred stock of
the Company upon which like voting rights have been conferred or are
exercisable).

 

(d)           If and when all accumulated dividends and the dividends for the
then-current Dividend Period on the Series A Preferred Stock shall have been
paid in full or a sum sufficient has been authorized and set aside and deposited
in trust with an Eligible Trustee for payment in full of all accrued and unpaid
dividends, the holders of shares of

 

10

--------------------------------------------------------------------------------


 

the Series A Preferred Stock shall be divested of the voting rights set forth in
clause (b) above (subject to revesting in the event of each and every future
Preferred Dividend Default) and, if all accumulated dividends and the dividends
for the then-current Dividend Period have been paid in full, the term of office
of each Preferred Director so elected shall terminate and the size of the Board
of Directors shall be immediately decreased by two (2) directors. Any Preferred
Director may be removed at any time, with or without cause, by the vote of, the
holders of a majority of the outstanding Series A Preferred Stock when they have
the voting rights set forth in clause (b) above.

 

(e)           Subject to Section 13, changes to the terms of the Series A
Preferred Stock (other than non-substantive clarifications), shall be effective
only upon vote of the Board of Directors and the affirmative vote of at least a
Required Majority.

 

(f)            So long as any shares of the Series A Preferred Stock remain
outstanding, the Company shall not, without the affirmative vote or consent of
the holders of a Required Majority, given in person or by proxy, either in
writing or at a meeting (such series voting separately as a class),
(i) authorize or create, or increase the authorized or issued amount of, any
other class or series of shares of capital stock ranking senior to the Series A
Preferred Stock with respect to payment of dividends or the distribution of
assets upon a Liquidation or reclassify any authorized shares of capital stock
of the Company into such capital stock, or create, authorize or issue any
obligation or security convertible into or evidencing the right to purchase any
such shares of capital stock ranking senior in priority to the Series A
Preferred Stock; (ii) except for Permitted Securities, authorize or create, or
increase the authorized or issued amount of, any other class or series of shares
of capital stock that ranks pari passu to the Series A Preferred Stock with
respect to payment of dividends or the distribution of assets upon a Liquidation
or reclassify any authorized shares of capital stock of the Company into such
capital stock; (iii) authorize or create, or increase the authorized or issued
amount of, any additional shares of the Series A Preferred Stock; or (iv) amend,
alter or repeal the provisions of the Certificate of Incorporation, this
Certificate of Designations, the bylaws of the Company or any other document
similar to the foregoing, whether by merger, consolidation, transfer or
conveyance of substantially all of its assets, or otherwise so as to materially
and adversely affect any right, preference, privilege or voting power of the
Series A Preferred Stock or the holders thereof (each such event specified in
clauses (i), (ii), (iii) and (iv), an “Event”); provided, however, with respect
to the occurrence of any of the Events set forth in clause (iv) of this
Section 6(f) above, so long as any shares of the Series A Preferred Stock remain
outstanding or are converted into securities of the surviving entity, in each
case with terms, including rights, preferences, privileges and voting or other
powers that are substantially similar in all material respects to the shares of
the Series A Preferred Stock, taking into account that, upon the occurrence of
an Event, the Company may not be the surviving entity, the occurrence of such
Event shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting or other powers of holders of the Series A
Preferred Stock; provided, further that (A) the creation or issuance of any
other class or series of capital stock of the Company ranking junior to the
Series A Preferred Stock with respect to the payment of dividends or the
distribution of assets upon a Liquidation, and (B) the creation or issuance of
indebtedness or debt securities, shall not be deemed to materially and adversely
affect

 

11

--------------------------------------------------------------------------------


 

such rights, preferences, privileges or voting powers and the holders of the
Series A Preferred Stock shall have no right to vote on any such increase,
creation or issuance, but the Company shall notify the holders of the Series A
Preferred Stock when Permitted Securities have been issued. “Permitted
Securities” shall mean equity securities of one or more classes that (i) rank
pari passu to the Series A Preferred Stock with respect to payment of dividends
or the distribution of assets upon a Liquidation, (ii) have an aggregate
Liquidation Value at the time of calculation (but excluding accrued and unpaid
dividends) less than or equal to Twenty-Five Million Dollars ($25,000,000) and
(iii) have a maximum per annum dividend rate of fifteen percent (15%). No
consent of the holders of the Series A Preferred Stock shall be required for the
issuance of Permitted Securities.

 

(g)           On each matter submitted to a vote of the holders of the Series A
Preferred Stock in accordance with this Section 6, or as otherwise required by
law, each share of the Series A Preferred Stock shall be entitled to one
(1) vote, except that when any other series of preferred stock of the Company
shall have the right to vote with the Series A Preferred Stock as a single class
on any matter, the Series A Preferred Stock and such other series shall have
with respect to such matters, one vote per each $20.00 of Liquidation Value.
With respect to each share of the Series A Preferred Stock, the holder thereof
may designate a proxy, with each such proxy having the right to vote on behalf
of the holder.

 

7.             Restrictions on Transfer. The Series A Preferred Stock shall be
issued for longterm investment purposes only. The holders of the Series A
Preferred Stock may not transfer all or any part of the Series A Preferred
Stock; provided, however, that such holders may assign part or all of the
Series A Preferred Stock with the consent of the Company or after ninety (90)
days after any Mandatory Redemption Event under Section 5(a) shall have
occurred.

 

8.             Ranking. In respect of rights to the payment of dividends and the
distribution of assets in the event of a Liquidation, the Series A Preferred
Stock shall rank: (i) pari passu to Permitted Securities; and (ii) senior to the
Common Stock and to any other class or series of Company’s preferred stock
outstanding from time to time other than Permitted Securities and to any other
of the Company’s equity securities that the Company may issue in the future that
by their terms rank junior to the Series A Preferred Stock. For purposes of this
Section 8, debt securities of the Company that are convertible into or
exchangeable for shares of capital stock of the Company or any other debt
securities of the Company shall not constitute a class or series of capital
stock of the Company until such time as they are converted into capital stock.

 

9.             Headings. The headings hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.

 

10.          Severability of Provisions. If any preferences or other rights,
voting powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption of the Series A Preferred
Stock set forth in the Certificate of Incorporation or this Certificate of
Designations are invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other preferences or other rights, voting
powers, restrictions, limitations as to dividends and other distributions,
qualifications or terms or conditions of redemption of the Series A Preferred
Stock set forth in the Certificate of

 

12

--------------------------------------------------------------------------------


 

Incorporation and this Certificate of Designations that can be given effect
without giving effect to the invalid, unlawful or unenforceable provision shall,
nevertheless, remain in full force and effect and no preferences or other
rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications or terms or conditions of redemption of the
Series A Preferred Stock herein or therein set forth shall be deemed dependent
upon any other provision hereof or thereof unless so expressed herein or
therein.

 

11.         No Preemptive Rights. No holder of the Series A Preferred Stock
shall be entitled to any preemptive rights to subscribe for or acquire any
unissued shares of Company capital stock (whether now or hereafter authorized)
or securities of the Company convertible into or carrying a right to subscribe
to or acquire shares of Company capital stock.

 

12.         Notices. Except as otherwise provided herein, all notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given: (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by an internationally recognized overnight courier (receipt requested);
(c) on the date sent by facsimile or e-mail of a PDF document (with confirmation
of transmission) if sent during normal business hours of the recipient, and on
the next Business Day of the recipient if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage paid. Such communications
must be sent (a) to the Company, at its principal executive offices and (b) to
any holder of the Series A Preferred Stock, at such holder’s address at it
appears in the stock transfer records of the Company (or at such other address
as shall be specified in a notice given in accordance with this Section 12).

 

13.         Amendment; Waiver. No provision of this Certificate of Designation
may be amended, modified or waived except by an instrument in writing executed
by the Company and a Required Majority, and any such written amendment,
modification or waiver shall be binding on the Company and each holder of the
Series A Preferred Stock. No amendment, modification or waiver of the terms or
relative priorities of the Series A Preferred Stock may be accomplished by the
merger, consolidation or other transaction of the Company with another company
or entity unless the Company has obtained the prior written consent of a
Required Majority in accordance with this Section 13.

 

[Remainder of page left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Willis Lease Finance Corporation has authorized and caused
this Certificate of Designations to be executed by its Chief Executive Officer
and attested to by its Corporate Secretary, as of this 25th day of September,
2017.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Charles F. Willis, IV

 

 

Chief Executive Officer

Attest:

 

 

 

 

 

 

By:

/s/ Dean M. Poulakidas

 

 

Corporate Secretary

 

 

14

--------------------------------------------------------------------------------